DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kimmel US 2019/0098872.
Regarding claim 1, Kimmel discloses a leash cuff comprising: 5a cuff body (10) having a first end, a second end and a fastener (16) that secures the first end to the second end; a leash attachment fitting (22); and a suspension assembly (18) connecting the leash attachment fitting to the cuff body, the suspension assembly being movable between an extended position and a retracted position in 10response to forces exerted upon the leash attachment fitting (Kimmel, ¶0029).
Regarding claim 2, Kimmel further discloses the suspension assembly is comprised of a band of material having opposed ends, each of the opposed ends being secured to the cuff body (Kimmel, Figure 3).
Regarding claims 3 and 4, Kimmel further discloses the suspension assembly includes an elastic element to dampen movement between the extended position and the retracted position (elastic, Kimmel, ¶0029). 
Regarding claim 5, Kimmel further discloses the suspension assembly is biased into the retracted position by the elastic element (Kimmel, ¶0029: lines 20-28).
Regarding claim 6, Kimmel further discloses the fastener used to secure the first end of the cuff body to the second end of the cuff body is a mating tape fastener having a first component on the 25first end and a second component on the second end in order to secure the first end and the second end in overlapping relation (Kimmel, ¶0031: lines 4-9).
Regarding claim 8, Kimmel discloses a leash cuff comprising: a cuff (10) body having a first end, a second end and a fastener (16) that secures the first end to the second end; a leash attachment fitting; and 5a suspension assembly (18) connecting the leash attachment fitting to the cuff body, the suspension assembly is comprised of a band of material having opposed ends, each of the opposed ends being secured to the cuff body (Kimmel, Figure 3), the suspension assembly being movable between an extended position and a retracted position in response to forces exerted upon the leash attachment fitting, an elastic element dampening movement between the extended 10position and the retracted position and biasing the suspension assembly into the retracted position (elastic, Kimmel, ¶0029). 
Regarding claim 9, Kimmel further discloses the fastener used to secure the first end of the cuff body to the second end of the cuff body is a mating tape fastener having a first component on the 15first end and a second component on the second end in order to secure the first end and the second end in overlapping relation (Kimmel, ¶0031: lines 4-9).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kisko et al US 6,095,093.
Regarding claim 1, Kisko discloses a leash cuff comprising: 5a cuff body (12) having a first end, a second end and a fastener (16A, 20A) that secures the first end to the second end; a leash attachment fitting (30); and a suspension assembly (Kisko, column 3: lines 26-35) connecting the leash attachment fitting to the cuff body, the suspension assembly being movable between an extended position and a retracted position in 10response to forces exerted upon the leash attachment fitting (Kisko, column 3: lines 11-25).
Regarding claim 2, Kisko further discloses the suspension assembly is comprised of a band of material having opposed ends, each of the opposed ends being secured to the cuff body (in that the band of Kisko comprises the suspension assembly) (Kisko, column 3: lines 3-5).
Regarding claims 3 and 4, Kisko further discloses the suspension assembly includes an elastic element to dampen movement between the extended position and the retracted position (Kisko, column 3: lines 3-5).
Regarding claim 5, Kisko further discloses the suspension assembly is biased into the retracted position by the elastic element (the elastic suspension assembly of Kisko is biased into a retracted position, in use) (Kisko, column 4: lines 45-54).
Regarding claim 6, Kisko further discloses the fastener used to secure the first end of the cuff body to the second end of the cuff body is a mating tape fastener having a first component on the 25first end and a second component on the second end in order to secure the first end and the second end in overlapping relation (Kisko, column 3: lines 10-20).
Regarding claim 7, Kisko further discloses the leash attachment fitting includes a quick release, such that by manually triggering the quick release a leash is rapidly released from the leash (Kisko, column 3: lines 45-51).
Regarding claim 8, Kisko discloses a leash cuff comprising: a cuff (12) body having a first end, a second end and a fastener (16A, 20A) that secures the first end to the second end; a leash attachment fitting; and 5a suspension assembly (Kisko, column 3: lines 26-35) connecting the leash attachment fitting to the cuff body, the suspension assembly is comprised of a band of material having opposed ends, each of the opposed ends being secured to the cuff body (in that the band of Kisko comprises the suspension assembly) (Kisko, column 3: lines 3-5), the suspension assembly being movable between an extended position and a retracted position (Kisko, column 3: lines 3-5) in response to forces exerted upon the leash attachment fitting, an elastic element dampening movement (Kisko, column 3: lines 3-5) between the extended 10position and the retracted position and biasing the suspension assembly into the retracted position (the elastic suspension assembly of Kisko is biased into a retracted position, in use) (Kisko, column 4: lines 45-54).
Regarding claim 9, Kisko further discloses the fastener used to secure the first end of the cuff body to the second end of the cuff body is a mating tape fastener having a first component on the 15first end and a second component on the second end in order to secure the first end and the second end in overlapping relation (Kisko, column 3: lines 10-20).
Regarding claim 10, Kisko further discloses the leash attachment fitting includes a quick release, such that by manually triggering the quick release a leash is rapidly released from the leash (Kisko, column 3: lines 45-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642